Citation Nr: 1802437	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy in the left lower extremity, to include as due to exposure to herbicides such as Agent Orange.
 
 2.  Entitlement to service connection for peripheral neuropathy in the right lower extremity, to include as due to exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967, including service in the Republic of Vietnam for which he was awarded the Purple Heart medal.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  These matters were remanded in February 2015 and April 2016 for further development.

In June 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge with respect to these issues.  A transcript of that hearing is in the claims file.

A separate decision is being issued on the question of entitlement to service connection for peripheral neuropathy in the right upper extremity and left upper extremity.  A hearing was held on these issues before another Veterans Law Judge.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

It appears that there are outstanding VA treatment records that potentially pertain to the Veteran's peripheral neuropathy claims.  In particular, in a VA Form 21-4142a completed in June 2016, the Veteran reported treatment at the St. George VA Clinic and the Wahlen Veteran's Hospital in Salt Lake City, Utah.  Moreover, in a submission dated in April 2016, the Veteran indicated that he began receiving treatment at the St. George VA Clinic around the year 2000.  In a submission dated in July 2016, the Veteran again reiterated that he had additional medical records from the VALC in Salt Lake City, Utah and the VA outpatient clinic in St. George, Utah.  In November 2016, the Veteran's representative indicated that the Veteran had yet to receive his VA treatment records from the St. George VA outpatient clinic.  The Veteran's representative requested that the VA forward these records to the Veteran.  

It does not appear that the VA has attempted to obtain these identified records.  Although the record contains treatment records from the St. George VA outpatient clinic beginning in 2002, it does not contain any records around the year 2000, as identified by the Veteran.  The record also contains some treatment records from the Salt Lake City VA Medical Center, but it is unclear whether the record contains all of the records from the Wahlen Veteran's Hospital in Salt Lake City, Utah, as identified by the Veteran.  

Accordingly, the AOJ should specifically request any outstanding VA treatment records, as identified by the Veteran in his VA Form 21-4142a completed in June 2016, and in the submissions dated in April 2016, July 2016, and November 2016.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Finally, the Board acknowledges that the Veteran has also requested that these outstanding records be forwarded to him.  See, e.g., November 2016 submission.  Once any outstanding records have been associated with the Veteran's file, the Board will comply with any unresolved Privacy Act request.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed peripheral neuropathy disabilities of the right and left lower extremities, to specifically include the treatment records from the St. George VA outpatient clinic beginning in the early 2000s and the Wahlen Veterans Hospital in Salt Lake City, Utah, as identified in the VA Form 21-4142a  completed in June 2016 and in the submissions dated in April 2016, July 2016, and November 2016.  Obtain and associate with the record all VA treatment records for the Veteran from any VA Medical Center where the Veteran has received treatment, along with records from all associated outpatient clinics.

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







